PER CURIAM.
In this matter the court finds as a fact that the-attorney altered the undertaking which was used upon the unsuccessful application to the presiding justice, and thereafter, without procuring it to be re-executed or reaclmowledged, used such altered'. *973undertaking upon an application for an attachment to a judge of the court of common pleas. Upon this fact, without passing upon ■the other charges, the court adjudges that the attorney was guilty •of professional misconduct. As to the measure of punishment, while it is undoubtedly a case for discipline, it is not, in view of the attorney’s youth and inexperience, a case for the extreme penalty •of disbarment. That would wreck this young man’s entire life. When he fell he had been admitted to the bar less than a year. He lias yet ample time to redeem himself, and he should be afforded the opportunity to do so. He will be sufficiently punished, and the honor of the profession vindicated, by judgment of suspension for ■a substantial period. The court leaves him the hope of redemption, and an incentive to work for its realization. The judgment is that the attorney be suspended from practice for two years.